IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-20858
                          Conference Calendar
                           __________________


DAVID OGIEMWANYE,

                                       Petitioner-Appellant,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                       Respondent-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-95-1649
                        - - - - - - - - - -
                           April 17, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     David Ogiemwanye appeals from the magistrate judge's order

granting summary judgment in favor of respondent because he had

failed to exhaust his administrative remedies.      We have reviewed

the appellant's brief, the record, and the magistrate judge's

opinion and discern no reversible error.       Accordingly, we affirm

on the reasoning of the magistrate judge.       The motion for a writ

of certiorari is DENIED.

     AFFIRMED.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.